Citation Nr: 0203411	
Decision Date: 04/15/02    Archive Date: 04/26/02

DOCKET NO.  01-05 298	)	DATE
	)
	)             

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to 
warrant reopening of a claim of entitlement to service 
connection for epilepsy.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his son


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel

INTRODUCTION

The veteran had active service from November 1941 to October 
1943.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Nashville, Tennessee.  The veteran testified 
before the undersigned at a personal hearing held in 
Nashville, Tennessee in October 2001; a transcript of that 
hearing is associated with the claims file.

In a memorandum dated in September 2001, the veteran's 
representative alleged that the veteran's April 1952 claim 
for service connection for residuals of a hand injury has not 
been adjudicated.  This allegation has not been addressed by 
the RO.  Therefore, it is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  In a March 1953 decision, the Board denied service 
connection for epilepsy.

2.  The evidence received subsequent to the March 1953 Board 
decision is cumulative or redundant of the evidence 
previously of record or is not, by itself or in connection 
with evidence previously assembled, so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

New and material evidence has not been presented to reopen a 
claim of entitlement to service connection for epilepsy.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The Report of Induction of Selective Service Man, dated in 
November 1941, notes tachycardia due to nervousness and poor 
physical condition, without note of other abnormalities or 
diagnosed illnesses.

Service records reflect that the veteran was admitted to the 
hospital for evaluation in April 1942.  The hospital records 
note that the veteran complained of having had a "fainting 
attack."  He reported that he had been found lying on the 
floor.  He claimed he did not remember the attack coming on.  
He then reported that he had first had an attack of that 
nature while in high school and had had one or two attacks 
since.  He denied biting his tongue during such attack.  He 
indicated he had had to remain home from work because of the 
attacks.  The physical and neurologic findings were normal, 
as were laboratory findings.  The veteran did not have any 
attacks during the observation period.  Military personnel 
included a note that the veteran's, "...description of his 
unconscious attack is not characteristic or suggestive of 
epilepsy."  He was found to have no disease.  The final 
diagnosis was ill-defined condition of nervous system 
manifested by unconscious attacks, without convulsive 
movements.  

The veteran was again hospitalized in May and June 1943.  It 
was noted that the veteran gave a history of having had 
"fits" since age 14 or 15.  He indicated he had not told 
his mother of the seizures and had never had a seizure in 
school or while on the job.  No disease was found.  The final 
diagnosis was ill-defined condition of the central nervous 
system, manifested by falling spells, without tongue biting 
or injury or without affidavits of witnesses.

The Certificate of Disability For Discharge, dated in 
September 1943, notes that discharge was recommended on 
account of grand mal epilepsy, cause undetermined.  Such was 
stated to have existed prior to service.  The Report of Board 
of Medical Officers sets out that epilepsy existed prior to 
induction and was not aggravated by or in the military 
service.  The Board of Medical Officers noted that the 
veteran admitted to epilepsy attacks of eight years' 
duration.  

In his initial claim for compensation, received in December 
1943, the veteran reported treatment for fainting spells by 
Dr. Sykes since approximately 1940.

In a statement dated in July 1944, the veteran set out, 
"[d]ue to the fact that I was in this condition prior to my 
entry into the service, I do not hold the government 
responsible for my physical defects in any way."

In August and September 1952, the RO received lay and medical 
statements in support of the veteran's claim.  B. Weinstein, 
M.D., reported treatment of the veteran in June 1947 for a 
wound resulting from a fall caused by a grand mal seizure.  
Dr. Weinstein stated that the veteran had idiopathic grand 
mal epilepsy.  

O. Noel, M.D., indicated that he had no dates in his records 
to indicate the onset of the veteran's epilepsy.  Dr. Noel 
noted the veteran began to have light attacks after November 
1941 and had serious attacks requiring hospitalization only 
after he had been sent to Fort Jackson.  Dr. Noel stated that 
the dates were "very vague" in the veteran's mind and that 
since the veteran neither received injury prior to or during 
service, the epilepsy was probably idiopathic.  

S. Riven, M.D., reported treatment of the veteran for 
epilepsy since January 1946.  The principal of David Lipscomb 
College related that the veteran's former principal recalled 
that the veteran was in good health during school, without 
note of unusual circumstances or irregular conditions.  A 
former employer was unable to find records relevant to the 
veteran.

A Social Survey Report was completed during August and 
September 1952.  The veteran denied the truth of prior 
statements made to the Army Medical Board and statements 
contained in his letter dated in July 1944.  He explained 
that he had a fear of hospitals and believed that if he told 
the military doctors he had previously had epilepsy attacks 
they would send him home without keeping him in the hospital 
for a long period of time.  He indicated that an office 
stenographer wrote the July 1944 letter because the veteran 
was afraid to appear for hospital observation requested by VA 
at that time.  The Social Survey Report notes that Drs. 
Pollard and Pilcher were unable to provide records relevant 
to the veteran.  The Social Survey Report indicates interview 
with the veteran's mother, a grandmother who lived with the 
veteran during his childhood, the veteran, and a businessman 
who attended school with the veteran.  The veteran's mother 
reported that Dr. Pollard had only treated the veteran for 
minor ailments during his early years.  The veteran indicated 
he had seen Dr. Pollard after service for a nervous 
condition.  His mother indicated there was no family history 
of epilepsy on either side of the family.  She indicated only 
that the veteran was nervous as a child.  She expressed shock 
that the veteran had reported any episodes prior to service.  
The survey sets out a detailed family, school, medical and 
military history.  

In a decision dated in October 1952, the RO denied service 
connection for epilepsy.  The veteran appealed and in a 
decision dated in March 1953, the Board denied service 
connection for epilepsy, finding that the disability clearly 
and unmistakably existed prior to service and that it did not 
increase in severity during service.  

The subsequently received evidence includes a report of the 
veteran's VA hospitalization from June to August 1982 for 
treatment of burns sustained when he fell into a hot tub 
during a seizure.  The veteran's long history of seizures was 
noted.

VA inpatient and outpatient records dated from 1997 to 1999 
have also been added to the record.  They reflect that the 
veteran was followed and treated for epilepsy and other 
disorders.

In October 2000, the RO received duplicate copies of the 
veteran's discharge documentation.  In a statement received 
at that time the veteran argued that he had never had an 
epileptic seizure prior to service and that his condition at 
service entrance was good, as opposed to the poor condition 
noted at discharge.  He stated that there were no pre-service 
records of treatment for epilepsy as he did not have such 
treatment.  

In October 2001, the veteran and his son testified at a 
hearing at the RO before the undersigned.  The veteran denied 
having had any seizures or treatment for epilepsy prior to 
service entrance.  He recalled having had only one seizure 
during service.  He reported he did not like being in the 
hospital.  He denied any memory of having been requested to 
appear for observation in 1944, and also reported he had no 
memory of his July 1944 correspondence.  His son also related 
the veteran's fear of hospitals.  Transcript at 1-4.  The 
representative argued that changes to 38 C.F.R. § 3.304 
relevant to the evidence required to establish pre-existence 
amounted to new and material evidence in the veteran's case.  
Transcript at 7.

Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  In addition regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The liberalizing provisions of the VCAA and the regulations 
implementing the VCAA are applicable to the issue on appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).   

The rule is effective November 9, 2000, with exceptions, to 
include the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  66 Fed. Reg. 45,620, 45, 629. 

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received long before that date. 

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C.A. § 5103A(g), which, again, provides 
that nothing in § 5103A shall be construed to preclude VA 
from providing such other assistance to a claimant in 
substantiating a claim as VA considers appropriate.  Because 
VA has no authority to make these provisions retroactively 
effective, they are applicable on the date of the rule's 
final publication, August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  They are not applicable to the veteran's claim to 
reopen, which was received long before that date.

The VCAA and the implementing regulations were in effect when 
the RO most recently considered the veteran's claim to 
reopen.  The record reflects that the RO has informed the 
veteran of the reasons for its decision, the type of evidence 
needed to support his claim and of the laws and regulations 
governing service connection, finality and the reopening of 
claims.  The RO has already obtained all VA medical records 
identified as relevant by the veteran and the claims file 
also reflects inclusion of post-service private medical 
statements, lay statements and service records.  The RO has 
also advised the veteran, via a letter dated in June 2001, as 
to the enactment of the VCAA and any potential impact of such 
on his claim.  

The veteran has not identified and the Board is not aware of 
any additional evidence or information that should be 
obtained to support the reopening of the claim.  
Consequently, no further action is required to comply with 
the notice or duty to assist provisions of the VCAA and the 
implementing regulations.

Legal Criteria

Service Connection

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active wartime service.  38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2001); 38 C.F.R. § 3.303 (2001).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111 (West 1991); 
38 C.F.R. § 3.304 (2001).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (2001).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  Temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted with symptoms, has worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993).

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
38 C.F.R. § 3.304(b)(1).  It further provides that signed 
statements of veterans relating to the origin, or incurrence 
of any disease or injury made in service if against his or 
her own interest is of no force and effect if other data do 
not establish the fact.  Other evidence will be considered as 
though such statement were not of record.  38 C.F.R. 
§ 3.304(b)(3).

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 1991).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.

Analysis

The evidence received since the Board's March 1953 decision 
includes personal statements from the veteran, hearing 
testimony from the veteran and his son, VA inpatient and 
outpatient records and duplicate service discharge documents.  

In his own statements and testimony the veteran reiterates 
information and argument that he provided in support of the 
claim decided by the Board in March 1953.  He again asserts 
that his fear of hospitals led him to report that his 
condition began prior to service.  The veteran also re-
asserts that his epilepsy first manifested during service and 
that service connection is therefore warranted.  This 
recounting is not new but is instead a retelling of a 
contention considered by the Board in its March 1953 
decision.  Godwin v. Derwinski, 1 Vet. App. 419, 424 (1991).  
Moreover, while the veteran is certainly capable of providing 
evidence of his pre-service and in-service symptomatology, a 
layperson is generally not capable of opining on matters 
requiring medical knowledge, such as the nature of the 
disease entity causing the symptoms or whether such disease 
entity underwent a permanent increase in severity.  See 
Stadin v. Brown, 8 Vet. App. 280, 284 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995).  Therefore, the veteran's 
testimony and statements are not new and material.  

The veteran's son merely relates the veteran's previously 
reported fear of hospitals.  He did not address whether the 
history provided by the veteran during service was false.  
Therefore, in the Board's opinion, the testimony of the 
veteran's son is not so significant by itself or in the 
context of the evidence previously of record that it must be 
considered to fairly decide the merits of the veteran's 
claim.  Consequently, it is not material.  

Clearly, the duplicate service discharge documentation is not 
new, being purely duplicative of records previously 
considered.  The VA medical records are essentially 
cumulative of the evidence previously of record in that they 
continue to show the post-service presence of epilepsy.  They 
do not suggest that the disability began or increased in 
severity during service or that the epilepsy is otherwise 
etiologically related to service.  Therefore, they are not 
new and material.

The veteran's representative argues that the new and material 
evidence in this case takes the form of a change in law.  He 
specifically cites 38 C.F.R. § 3.304(b)(1) and (b)(2).  He 
argues that under the current criteria the veteran's 
statements cannot be used to rebut the presumption of 
soundness.  

When a provision of law or regulation creates a new basis of 
entitlement to benefits, an applicant's claim of entitlement 
under such law or regulation is a claim separate and distinct 
from a claim previously filed and finally denied prior to the 
liberalizing law or regulations.  Spencer v. Brown, 
4 Vet. App. 283, 288-89 (1993), aff'd, 1 F.3d 368 (Fed. Cir. 
1994).

The Board notes that the prohibition provided by 38 C.F.R. 
§ § 3.304(b)(2) relates to signed statements of a veteran.  
The veteran did not sign any statement during service 
concerning the origin or incurrence of his epilepsy.  
Therefore, § 3.304(b)(2) is not applicable to the facts of 
this case.  In any event the change in law cited by the 
representative pertains to the standard of evidentiary proof 
and does not create a new basis of entitlement to benefits.  
The law extant at the time of the Board's March 1953 decision 
allowed for service connection for disabilities incurred 
during service or for disabilities that pre-existed service 
and were aggravated therein, as does the current law.

The question of whether a change in law relevant to the 
standard of proof is sufficient to warrant de novo 
consideration of a claim has been specifically addressed in 
the courts.  See Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), aff'd, Routen v. Brown, 10 Vet. App. 183, 187 (1997).  
The contention in the Routen case centered on the standard of 
evidence required to rebut the presumption of aggravation 
under 38 C.F.R. § 3.306.  The Court found, and the Federal 
Circuit affirmed, that the presumption did not amount to 
evidence and thus de novo consideration was not required.  
The Federal Circuit also specifically held that the Board was 
not required to consider application of the presumption of 
aggravation unless the claim was reopened.  

For the reasons discussed above, the Board has determined 
that the evidence added to the record since the March 1953 
Board decision is not new and material.  Therefore, the Board 
does not reach the question of whether the evidence is 
sufficient to rebut the presumption of soundness.  




ORDER

The Board having determined that new and material evidence 
has not been presented, reopening of the claim of entitlement 
to service connection for epilepsy is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

